DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,7-9,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakarmi  to (US20190014509) in view of Basu Mallick  to (US20160366175)
Regarding claims 1,9 Nakarmi teaches method performed by a terminal in a wireless communication system(see, fig.7) ,   
receiving, from a base station, a message including information on at least one serving cell; ( [0068] discloses the source cell 40-s sends a RRC Connection Reconfiguration message 96 containing the retain-key-cell value to the UE 42)
determining whether the message includes a first absolute radio frequency channel number (ARFCN) for a specific serving cell;([0068 discloses The UE 42 prepares the K.sub.eNB* taking the retain-key-cell value received in message 96 into account (block 97))  and
 determining a first key   based on a first physical cell identity (PCI) for the specific serving cell and the first ARFCN for the specific serving cell, in case that the message includes the first ARFCN for the specific serving cell;([0068 discloses Thus, if the retain-key-cell value is true, the UE 42 reuses the old key, i.e., K.sub.eNB*=K.sub.eNB (step 97.1), and if the retain-key-cell value is false (i.e. the key is not to be retained), the UE 42 derives a K.sub.eNB* as normal (i.e. through horizontal or vertical derivation using K.sub.eNB) in step 97.2. [0004] discloses the UE-K.sub.eNB pair during handover is achieved by the fact that the UE and source eNB derive a new K.sub.eNB (denoted K.sub.eNB*) from the current K.sub.eNB, the Physical Cell Identifier (PCI) of the target primary cell (PCell) and the target physical cell downlink frequency (e.g. the Evolved Absolute Radio Frequency Channel Number for the downlink, EARFCN-DL).) 
Nakarmi does not explicitly teach determining a first key for a master cell group

However,Basu Mallick teaches determining a first key for a master cell group ([0128] discloses the re-configuration message received from the master base station includes the incremented freshness counter. Accordingly, the mobile station can derive that it is to trigger re-initialization of the communication with the secondary base station)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Nakarmi include determining a first key for a master cell group, as suggested by Basu Mallick. This modification would benefit the system as design choice.  Regarding claims 7,15 The combination of Nakarmi and Basu Mallick teaches wherein the specific serving cell includes a primary cell of the master cell group(Basu Mallick [0046] discloses A Master Cell Group, MCG, in dual connectivity describes a group of serving cells associated with the MeNB, comprising of the PCell and optionally one or more SCells. The master eNB in dual connectivity identifies the eNB which terminates at least S1-MME).Regarding claims 8,16 The combination of Nakarmi and Basu Mallick teaches  [0004] discloses  derive a new K.sub.eNB (denoted K.sub.eNB*) from the current K.sub.eNB, the Physical Cell Identifier (PCI) of the target primary cell (PCell) and the target physical cell downlink frequency (e.g. the Evolved Absolute Radio Frequency Channel Number for the downlink, EARFCN-DL)).
Claims 5,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakarmi  to (US20190014509) in view of Basu Mallick  to (US20160366175) further in view of Palanisamy to (US 20150341833)Regarding claims 5,13 The combination of Nakarmi and Basu Mallick does not explicitly teach wherein the information on the at least one serving cell comprises the first PCI and two ARFCN for the specific serving cellHowever, Palanisamy teaches wherein the information on the at least one serving cell comprises the first PCI and two ARFCN for the specific serving cell([0036] discloses  two neighbor cells may be assigned with adjacent ARFCNs, which may cause undesirable ACI. For example, the cells 202, 204, and 206 may be assigned with adjacent ARFCNs 50, 51, and 52, respectively)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Nakarmi and Basu Mallick include wherein the information on the at least one serving cell  Palanisamy. This modification would benefit the system to establish a reliably connection.  

Allowable Subject Matter
Claims 2-4, 6,10-12,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461